Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 14, 2018

                                      No. 04-18-00706-CV

                         IN THE INTEREST OF R.M.C., A CHILD,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00998
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        In this accelerated appeal of the September 25, 2018 order terminating appellant Dad’s
parental rights, Appellant’s brief was due to be filed with this court on November 19, 2018. See
TEX. R. APP. P. 38.6(a). After this court granted Dad’s first motion for extension of time to file
the brief, it was due on December 10, 2018. After the first extended due date, Dad filed a second
motion for an extension of time to file his brief.
       Appellant’s motion is GRANTED. Appellant Dad’s brief is due on December 20, 2018.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court